146 U.S. 54 (1892)
CINCINNATI SAFE AND LOCK COMPANY
v.
GRAND RAPIDS SAFETY DEPOSIT COMPANY.
No. 872.
Supreme Court of United States.
Submitted October 17, 1892.
Decided October 31, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF OHIO.
*55 Mr. Charles B. Wilby and Mr. Gustavus H. Wald for the motion.
Mr. John F. Follett and Mr. T.H. Kelley, opposing.
THE CHIEF JUSTICE: Judgment was rendered in this case by the Circuit Court of the United States for the Southern District of Ohio on April 25, 1891. An entry was made of record, June 19, 1891, that the court "allows a writ of error to the Supreme Court of the United States, with stay of execution, upon the filing of a supersedeas bond," as described, and such a bond was filed and approved June 20, 1891. A petition for the allowance of the writ of error and an assignment of errors were filed in the clerk's office of the Circuit Court, July 3, 1891, and the writ of error bears test and was filed in that office on that day, and a citation to the adverse party signed and served.
The motion to dismiss must be sustained upon the authority of Wauton v. De Wolf, 142 U.S. 138; Brooks v. Norris, 11 How. 204; Credit Co. v. Arkansas Central Railway Co., 128 U.S. 258, and cases cited.
Writ of error dismissed.